

116 HR 7920 IH: Healthy and Safe Travel Promotion Act of 2020
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7920IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Ms. Titus introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide grants and direct funding for promotion of tourism and healthy and safe travel practices in areas recovering from the Coronavirus Disease 2019 (COVID–19), and for other purposes.1.Short titleThis Act may be cited as the Healthy and Safe Travel Promotion Act of 2020.2.Grants for promoting tourism and healthy travelTitle II of the Public Works and Economic Development Act of 1965 is amended by adding at the end the following: 219.Tourism and healthy travel promotion(a)In generalThe Secretary shall provide grants to eligible entities to assist with economic recovery in communities affected by declines in travel and tourism as a result of the Coronavirus Disease 2019 (COVID–19).(b)Eligible entitiesAn entity eligible to receive grants under this section shall be an entity that is responsible for marketing, selling, or promoting visitation to a community, region, or State, including—(1)a State tourism office;(2)a political subdivision or instrumentality of a State or local government;(3)a Tribal government; and(4)a nonprofit organization.(c)EstablishmentNot later than 30 days after the date of enactment of this section, the Secretary shall establish a process under which the Secretary may receive applications and make grants to eligible entities in accordance with this section.(d)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application in such form, in such manner, and containing such information as the Secretary may require.(e)SelectionThe Secretary shall select eligible entities to receive grants under this section based on factors to be determined by the Secretary, using the best available data, including the decline in visitation and associated economic losses in a region as a result of COVID–19, and the amount of real or forecast revenue lost by an eligible entity as a result of COVID–19.(f)Use of fundsAn eligible entity shall use grant funds provided under this section to—(1)pay costs associated with tourism marketing and promotion activities necessary to assist with declines in visitation as a result of COVID–19;(2)pay costs associated with providing information to visitors about the health and safety protections, guidance or requirements of Federal, State or local governments and businesses to reduce the spread of COVID–19;(3)pay the increased costs of sanitation or cleaning to provide for a safer environment at a convention center, large event space, or community attraction; or(4)pay the costs of salaries and expenses associated with the operations of the eligible entity with respect to activities described in subparagraphs (A), (B), and (C).(g)Waiver(1)Long-term planningSections 209(b)(2) and 204 shall not apply for purposes of providing grants under this section.(2)Waiver authorityThe Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with a grant under this section if the Secretary determines that any such waivers or alternative requirements are necessary to expedite or facilitate the use of the amounts made available under this section.(h)Federal shareNotwithstanding section 204, the Federal share of the cost of an activity carried out with a grant under this section shall be 100 percent.(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for fiscal year 2021 to carry out this section $5,000,000,000, to remain available until expended..3.Direct funding promoting tourism and healthy travelSection 601 of the Social Security Act (42 U.S.C. 801) is amended—(1)in subsection (d), by striking A State, Tribal government, and unit of local government and inserting Subject to subsection (h), a State, Tribal government, and unit of local government; and(2)by adding at the end the following:(h)EligibilityA State, Tribal government, and unit of local government may use funds provided under a payment made under this section to cover expenditures of the recipient that—(1)are made to assist with the economic recovery of an area impacted by a decline in travel and tourism as a result of COVID–19;(2)are associated with marketing or promoting travel or tourism to the recipient’s area, including costs associated with—(A)educating visitors about local tourism opportunities and health and safety guidelines;(B)marketing tourism opportunities, convention facilities, and group meeting space that are made available in accordance with applicable State, local, or Tribal government requirements; or(C)provide information to visitors or potential visitors regarding the health and safety practices of regional businesses or attractions to protect public health; and (3)were incurred during the period that begins on the date of enactment of the Healthy and Safe Travel Promotion Act of 2020 and ends on December 31, 2021.. 4.Economic development assistance programs use of fundsNotwithstanding any other provision of law, for purposes of funds provided under the heading Economic Development Administration—Economic Development Assistance Programs under title II of division B of the CARES Act (Public Law 116–136), tourism and marketing promotion activities (including educating visitors about local tourism opportunities and health and safety guidelines, marketing tourism opportunities, convention facilities, and group meeting space that are made available in accordance with applicable State or local government requirements, and providing information to visitors or potential visitors regarding the health and safety practices of regional businesses or attractions to protect public health) shall be considered an eligible use of such funds. 